Notice of Pre-AIA  or AIA  Status
This Office action is in response to the amendment filed 2/07/22.  Claims 1, 3-7 and 9-18 are pending.  Claims 2 and 8 have been canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawing filed 2/07/22 are approved and overcome the outstanding drawing objections.

Claims 1, 3-7 and 9-18 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Electronic retrieval of the foreign priority application has failed again.  The examiner suggests Applicant contact the EBC Customer Service Center at the number below for assistance.

    PNG
    media_image1.png
    472
    785
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636